Citation Nr: 0821467	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-32 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis B, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
thyroid condition, claimed as a result of exposure to 
herbicides, and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension, claimed as secondary to service-connected type 
II diabetes mellitus and as a result of exposure to 
herbicides, and if so, whether service connection is 
warranted.

4.  Entitlement to service connection for peripheral 
neuropathy of both feet, claimed as secondary to service-
connected type II diabetes mellitus.

5.  Entitlement to an increased initial rating for type II 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, in October 2003 and February 2004.  The former 
granted service connection for type II diabetes mellitus with 
a 20 percent rating, effective November 7, 2003; the latter 
denied service connection for peripheral neuropathy, both 
feet, and continued the denials of service connection for 
hypertension, a thyroid condition, and hepatitis B.  


FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied the 
claims for entitlement to service connection for hepatitis, 
high blood pressure, and a thyroid condition on the basis 
that there was no evidence the claimed conditions existed.  

2.  Additional evidence received since September 2002 on the 
issue of service connection for hepatitis B, hypertension, 
and a thyroid condition is new and material, as it includes 
evidence related to unestablished facts necessary to 
substantiate the claims.  

3.  Hepatitis B, hypertension, and a thyroid condition did 
not have their onset during active service and are not 
related to any in-service disease or injury.  

4.  Hypertension is not related to diabetes mellitus.

5.  There is no competent medical evidence of record showing 
that the veteran has peripheral neuropathy of both feet.

6.  The veteran's type II diabetes mellitus requires insulin 
and a restricted diet, but does not require regulation of 
activities.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the claims 
for entitlement to service connection for hepatitis, high 
blood pressure, and a thyroid condition is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2002).

2.  New and material evidence has been submitted to reopen 
the claims for entitlement to service connection for 
hepatitis B, hypertension, and a thyroid condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for hepatitis B, 
hypertension, and a thyroid condition have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  The criteria for service connection for peripheral 
neuropathy of both feet have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The criteria for an initial evaluation greater than 20 
percent for service-connected type II diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Hepatitis B, hypertension, and a thyroid condition

The appellant seeks to establish service connection for 
hepatitis B, hypertension,  and a thyroid condition.  See 
August 2003 VA Form 21-4138.  The RO has continued the 
denials issued in a previous final decision.  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

The RO previously denied the veteran's claims for service 
connection for hepatitis, high blood pressure, and a thyroid 
condition on the basis that there was no evidence the claimed 
conditions existed.  See September 2002 rating decision.  The 
veteran was informed of this decision by letter dated 
September 27, 2002, but he did not appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2002) (a 
claimant must file a notice of disagreement (NOD) with a 
determination by the agency of original jurisdiction (AOJ) 
within one year from the date that that agency mails notice 
of the determination).  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen that was received in 
August 2003, and this appeal ensues from the February 2004 
rating decision that adjudicated the claims as original 
claims, rather than as claims to reopen, and continued the 
denial of service connection for hepatitis B, hypertension, 
and a thyroid condition.  As a general rule, once a claim has 
been disallowed, that claim shall not thereafter be reopened 
and allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be presumed 
for hypertension and/or hypothyroidism manifested to a 
compensable degree (10 percent) within a one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The evidence before the RO in September 2002 consisted of the 
veteran's service treatment records, which are devoid of 
reference to, or treatment for, hepatitis, hypertension, or a 
thyroid condition.  At the time of his discharge from 
service, the veteran denied high or low blood pressure, 
stomach, liver or intestinal trouble and jaundice; clinical 
evaluation of his endocrine and vascular systems was normal.  
See May 1971 reports of medical examination and history.  The 
evidence of record also included a July 1971 VA examination, 
which is also devoid of reference to hepatitis, hypertension 
and a thyroid condition, and which included a diagnosis of 
normal physical examination.  There was no evidence of record 
showing that the veteran had been diagnosed with hepatitis B, 
hypertension, or a thyroid condition.  

Evidence added to the record since the RO's September 2002 
rating decision consists of VA treatment records, which 
reveal that the veteran has been diagnosed with hepatitis B, 
hypertension, and hypothyroidism.  See e.g., August 2002 
agent orange registry examination from the VA Medical Center 
(VAMC) in Shreveport.  
These records are new, as they were not of record when the RO 
issued its September 2002 rating decision.  They are also 
material, as they relate to unestablished facts necessary to 
substantiate the claims and raise a reasonable possibility of 
substantiating the claims.  Having found that new and 
material evidence has been presented, the claims for 
entitlement to service connection for hepatitis B, 
hypertension, and a thyroid condition are reopened for review 
on the merits.  The RO denied the claims on the merits in 
February 2004, therefore, it is not prejudicial for the Board 
to adjudicate these claims on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted above, the service medical records are negative for 
any complaints or findings of hepatitis, hypertension, or a 
thyroid condition.  At the time of his discharge from 
service, the veteran denied high or low blood pressure, 
stomach, liver or intestinal trouble and jaundice; clinical 
evaluation of his endocrine and vascular systems was normal.  
See May 1971 reports of medical examination and history.  The 
veteran was first shown to have hepatitis in 1994, 
hypertension in 1994, and a thyroid condition in 1996, each 
more than 20 years after his separation from service.  

The veteran was afforded a VA examination in December 2003.  
The examiner stated that the veteran's hypertension was 
essential hypertension and that it was not related to his 
type 2 diabetes mellitus.  The examiner also provided 
rationale for this opinion, including that the veteran's 
hypertension existed prior to his diabetes mellitus and that 
his renal function was normal.

The veteran has not reported any continuity of symtpomatology 
since service, and there is no competent medical evidence of 
record indicating that his hepatitis, hypertension, and/or 
thyroid condition had its onset during active service or is 
related to any in-service finding or event.  To the extent 
that the veteran seeks service connection for hypertension 
and a thyroid disorder based on exposure to herbicide agents 
during service, neither of these disorders is subject to 
presumptive service connection based on exposure to herbicide 
agents (see 38 C.F.R. § 3.309(e)); nor is there any competent 
evidence of record linking hypertension or a thyroid disorder 
to his service, including exposure to an herbicide agent.  
Further, although the veteran has claimed that his 
hypertension was caused by his diabetes mellitus, the VA 
examiner in December 2003 concluded that his hypertension was 
not related to his type 2 diabetes mellitus.  See 38 C.F.R. 
§ 3.310.  The Board finds that the language employed by the 
examiner, that the veteran's hypertension is not related to 
his diabetes, is sufficiently broad to encompass both 
causation and aggravation.

While the veteran, a layperson, asserts that his claimed 
disabilities are related to his service and/or his service-
connected disability, his opinion is not competent evidence.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

Based on the above, the preponderance of evidence of record 
is against the veteran's claims.  Hence, his claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).
      

II.	Peripheral neuropathy

The veteran also seeks service connection for peripheral 
neuropathy of both feet, which he claims is secondary to his 
service-connected type II diabetes mellitus.  See August 2003 
VA Form 21-4138.  As noted above, service connection may be 
granted on a secondary basis for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2007).  

The veteran underwent a VA compensation and pension (C&P) 
examination in December 2003, at which time his claims folder 
and VA records (both hard copy and electronic) were reviewed.  
The veteran did not have any complaints of peripheral 
neuropathy as he denied numbness, tingling, a burning 
sensation and pain in his feet.  Physical examination 
revealed normal 10g monofilament sensation and normal 
position sense of the feet, but slight decreased vibratory 
sensation.  The diagnosis was normal examination for 
peripheral neuropathy and it was the examiner's opinion that 
the veteran did not have peripheral neuropathy.  The examiner 
further indicated that peripheral neuropathy is a 
complication of type II diabetes mellitus that is seen in 
veterans who have long-standing type II diabetes under poor 
control.  This veteran had good control of his diabetes and 
had not developed symptoms of peripheral neuropathy at that 
time.  In the December 2003 VA C&P diabetes mellitus 
examination, the examiner reported that the slightly 
decreased vibratory sensation exhibited by the veteran is 
related to the aging process and is not indicative of any 
abnormality.  

VA treatment records associated with the claims folder do not 
contain any reference to treatment for, or a diagnosis of, 
peripheral neuropathy of both feet.  See records from the 
Monroe outpatient clinic dated October 2001 to December 2005.  

The evidence of record does not support the claim for 
entitlement to service connection for peripheral neuropathy 
of the feet, claimed as secondary to service-connected type 
II diabetes mellitus.  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
In the absence of competent medical evidence showing that the 
veteran has peripheral neuropathy of both feet, service 
connection is not warranted and the claim must be denied.  

Based on the above, the preponderance of evidence of record 
is against the veteran's claim.  Hence, his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).


III.	Increased rating for diabetes mellitus

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection for diabetes mellitus was granted on a 
presumptive basis due to herbicide exposure pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent 
evaluation was assigned effective July 1, 2002.  See October 
2003 rating decision.  In filing his NOD to the initial 
rating assigned, the veteran asserted that he was entitled to 
an increased rating because he was on the highest limit of 
medication that he could take, that the medication was not 
keeping his sugar count down, and that if things did not 
improve, he would need to begin taking insulin.  See 
September 2004 statement in support of claim.  The veteran 
later reported taking insulin.  See October 2005 VA Form 9.  

The rating criteria for diabetes mellitus are found under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  Ratings in 
excess of 20 percent all require insulin, restricted diet, 
and regulation of activities; ratings higher than 40 percent 
require other criteria in addition to these.  

The veteran underwent a VA C&P diabetes mellitus examination 
in December 2003, at which time his claims folder was 
reviewed.  He denied ketoacidosis, hypoglycemic reactions, 
problems with his vision, cardiac or neurological symptoms, 
and any restriction of activity.  The veteran reported that 
he was on a diabetic diet and indicated that his weight had 
remained stable.  He indicated that his treatment consisted 
of five milligrams of glyburide each day and reported seeing 
his diabetic care provider every three months.  Diagnostic 
and clinical tests revealed that recent complete blood count 
(CBC) and urinalysis were normal, chemistry-20 showed highly 
elevated glucose of 150, otherwise normal chemistry-20, and 
normal blood urea nitrogen (BUN) and creatinine.  The veteran 
was diagnosed with type II diabetes mellitus in good control.  

Treatment records from the VA outpatient clinic in Monroe 
reveal that the veteran has been continually encouraged to 
exercise, to include walking, and to continue physical 
activity.  See e.g., progress notes dated June 2003, November 
2003, December 2004, July 2005 and November 2005.  In April 
2005, the veteran was reported to be non-compliant with diet, 
exercise and medications.  He was started on insulin in 
October 2005, to be taken in conjunction with other diabetic 
drugs, and completely switched over to only insulin the 
following month.  See progress notes.  

The evidence of record does not support the claim for a 
rating in excess of 20 percent for diabetes mellitus.  In 
order for a 40 percent evaluation to be assigned, the veteran 
must require insulin, a restricted diet, and regulation of 
activities.  As there is no medical evidence showing that the 
veteran requires regulation of activities in addition to 
insulin and a restricted diet, an increased rating is not 
warranted.  See VA treatment records; December 2003 VA C&P 
diabetes mellitus examination report; Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).

Based on the above, the preponderance of evidence of record 
is against the veteran's claim.  Hence, his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the October 2003 and February 2004 
rating decisions that are the subject of the appeal 
concerning entitlement to service connection and entitlement 
to an increased rating for type II diabetes mellitus, the 
veteran was advised of the evidence necessary to substantiate 
a claim for service connection and of his and VA's respective 
duties in obtaining evidence.  See September 2003 letter.  
Accordingly, the duty to notify has been fulfilled.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See May 2006 letter.  

Concerning any defect with the September 2003 letter as to 
notifying the veteran about the information and evidence 
necessary to substantiate the claims for service connection 
for hepatitis, hypertension, a thyroid disorder, and 
peripheral neuropathy, this is nonprejudicial, as the veteran 
demonstrated actual knowledge of what is required to 
substantiate his claims.  Specifically, in the May 2008 
informal hearing presentation, the veteran, through his 
representative, argued that his in-service exposure to 
herbicides caused his thyroid condition and that his diabetes 
caused his peripheral neuropathy and his hypertension.  
Reference was made to the negative opinion provided by the VA 
examiner in December 2003, as well as to the need for a nexus 
opinion between the veteran's diabetes and his hypertension 
and neuropathy.  The representative also referenced 38 C.F.R. 
§ 3.309(e) and to the RO's rationale for denying the 
veteran's claims.    

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the October 2003 
rating decision.  The veteran's disagreement with the initial 
rating assigned for type II diabetes mellitus, however, stems 
from his September 2004 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service and VA treatment records have 
been associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claims.  
Remand for a medical opinion as to the relationship between 
the veteran's hepatitis, hypertension, and thyroid disorder 
and his active service is not required.  See 38 C.F.R. 
§ 3.159(c)(4).  As discussed above, the veteran has not 
reported any continuity of symtpomatology since service, and 
there is no competent medical evidence of record indicating 
that his hepatitis, hypertension, and/or thyroid condition 
had its onset during active service or is related to any in-
service finding or event.  

The Board notes that the veteran submitted two VA Forms 21-
4142 received by the RO in August 2003 that gave his 
authorization and consent for the release of information from 
two private medical providers (Dr. Hammett and Dr. Elliott).  
In the September 2003 letter, the veteran was informed by the 
RO that the submitted forms were now obsolete as they did not 
include the Health Insurance Portability and Accountability 
Act (HIPPA).  The veteran was provided additional forms and 
advised to complete and return them, but he did not do so.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board 
finds that VA met its duty in attempting to obtain these 
private records.  

The Board also acknowledges the argument raised by the 
veteran's representative in the May 2008 informal hearing 
presentation.  The veteran's representative contends that the 
veteran should be afforded an examination with a neurologist 
concerning his claim for service connection for peripheral 
neuropathy and a cardiac examination concerning his claim for 
hypertension, as the VA examination conducted in December 
2003 was performed by a nurse, who is not as qualified as a 
doctor to give a medical opinion.  The Board disagrees.  
First, in addition to the lack of a diagnosis of peripheral 
neuropathy of both feet in the December 2003 examination 
report, records dated subsequent to this examination also do 
not contain a diagnosis.  See VA treatment records.  
Secondly, although a nurse cannot be considered a specialist, 
VA may satisfy its duty to assist by providing a medical 
examination by a nurse.  Cox v. Nicholson, 20 Vet. App. 563 
(2007).  For these reasons, another examination is not 
necessary.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hepatitis B is denied.

Service connection for a thyroid condition, claimed as a 
result of exposure to herbicides, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected type II diabetes mellitus and as a result 
of exposure to herbicides, is denied.

Service connection for peripheral neuropathy of both feet is 
denied.  

An initial rating in excess of 20 percent for type II 
diabetes mellitus is denied.  


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


